Citation Nr: 9908196	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  92-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a 
skin disorder of the hands and feet with adjustment disorder 
with anxious and depressed mood.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
December 1944.

The veteran brought a timely appeal to the U.S. Court of 
Veterans Appeals (the Court), effective March 1, 1999 the 
U.S. Court of Appeals for Veterans Claims) from an October 
21, 1994 decision of the Board of Veterans' Appeals (the 
Board).  In the October 1994 decision the Board denied the 
claim of entitlement to a disability rating in excess of 30 
percent for a skin disorder and entitlement to a rating in 
excess of 10 percent for a psychiatric disability.  The Court 
granted a joint motion of the parties thereby vacating that 
portion of October 1994 decision wherein the Board denied the 
claim for an increased rating for a skin disorder and 
remanded the matter to the Board for further consideration.  

The Board in August 1996 remanded the case to the RO for 
further consideration of the increased rating issue and 
adjudication of the issue of service connection for an 
anxiety reaction as secondary to a skin disorder, an issue 
that had been addressed in the joint motion of the parties.  

The record shows that in November 1998, the RO granted 
service connection for adjustment disorder with anxious and 
depressed mood on a secondary basis and associated the 
foregoing with the service-connected skin disorder.  The RO 
assigned an increased evaluation of 50 percent for the 
service-connected skin disorder of the hands and feet with 
adjustment disorder with anxious and depressed mood effective 
from May 1991.  In November 1998, the RO issued a 
supplemental statement of the case and a separate letter to 
the veteran and his attorney advising them of the recent 
rating determination.  In December 1998, the RO advised the 
veteran and his attorney that the appeal was being 
transferred to the Board.  No additional evidence or argument 
has been received from the veteran or his attorney.


FINDINGS OF FACT

1.  The veteran's skin disability, tinea manum and unguium of 
the right hand, tinea pedis and unguium of the feet and 
onychomycosis is manifested by nervous manifestations, 
markedly disfigured nails of the toes and the right hand and 
extensive scaling and erythema of the right hand and feet.

2.  Tinea manum and unguium of the right hand, tinea pedis 
and unguium of the feet and onychomycosis is not shown by 
competent evidence to have resulted in marked interference 
with employment or to have required frequent periods of 
hospitalization, nor are extraneous factors or circumstances 
present, or factors related to employment linked to the 
service-connected skin disability shown that could be 
considered exceptional or unusual.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a skin 
disorder of the hands and feet with adjustment disorder with 
anxious and depressed mood have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.21, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in 1945 after consideration of service medical records 
and more recent evidence granted service connection for a 
skin disorder of the hands and feet that it rated 10 percent 
disabling under the rating criteria then in effect.  The RO 
in 1948 continued the 10 percent rating under existing rating 
criteria after review of contemporaneous medical reports.  
Service connection was also granted for schizophrenia that 
has been rated 10 percent disabling since 1964.

Pursuant to the veteran's claim for increase received by the 
RO in May 1991, the RO obtained contemporaneous VA outpatient 
treatment records that were the basis for the denial of an 
increased rating in June 1991.  Thereafter, the veteran in 
his substantive appeal and RO hearing testimony (Transcript, 
inter alia, 2-5) reported his various skin symptoms and how 
the disability interfered with his employment that he 
described as product development for the garment industry.

On a VA psychiatric examination in late 1991 that also 
included psychological testing, the veteran reported that he 
had been self employed in apparel product development since 
1947 and that his treatment with VA had been since the mid 
1980's.  The examiner reported on Axis I of the multiaxial 
assessment the diagnoses of chronic paranoid type 
schizophrenia and adjustment disorder with anxious and 
depressed mood secondary to exacerbation of dermatologic 
condition and loss of social supports. 

As requested by the Board remand in 1993, the veteran was 
afforded VA psychiatric and dermatology examinations in late 
1993.  Additional VA outpatient treatment records were also 
obtained that showed treatment for skin complaints.

On the psychiatric examination, the veteran reported that he 
worked in product development in the sewing industry and he 
related the sense of embarrassment he felt in work related 
situations and social situations as a result of his skin 
disorder.  The diagnostic impression was residual type 
schizophrenic reaction with elements of post-traumatic stress 
disorder (PTSD). 

On the dermatology examination, the veteran was reported as 
being very disturbed about the appearance of the nails on the 
right hand and he complained of itching of the right hand and 
the feet.  Photographs of the hands and feet were obtained.  
He was found to have a fungal infection of the right hand and 
nails and both feet and toenails.  The diagnosis was tinea 
pedis and manum with scaling of the hands and feet and 
subungual debris.

The RO in 1994 after review of the foregoing evidence 
increased the veteran's disability rating for a skin disorder 
of the hands and feet to 30 percent from May 1991 under 
Diagnostic Code 7813 criteria.  After receiving notice, the 
veteran in June 1994, once again related the problems linked 
to his skin disorder that he experienced in the teaching 
aspect of his work and in social situations.  

In response to the Board's June 1996 correspondence inviting 
the submission of additional evidence or argument, the 
veteran's attorney submitted a February 1995 medical 
consultation for treatment options for the veteran's skin 
disorder.  The report mentioned that his nails had caused 
severe psychological stress and that he was disturbed about 
the condition that was identified as onychomycosis and tinea 
manum.

Pursuant to the Board remand in 1996, the RO asked the 
veteran to provide treatment information, which he did 
indicating VA was his sole treatment provider.  The RO also 
obtained VA psychiatric and dermatology examinations.

The VA psychiatric evaluation in 1996 also included a 
psychology assessment that showed diagnoses of residual type 
schizophrenic reaction and avoidant, dependent personality.  
The veteran reported to a psychiatrist his frustration with 
his skin disorder and restrictions it imposed on him and that 
he worked only part time for many years despite having been 
offered full time positions.  The examiner's multiaxial 
diagnostic impression included on Axis I adjustment disorder 
with anxious and depressed moods secondary to exacerbation of 
dermatologic condition and loss of social support.  On Axis 
III severe fungal infection (onychomycosis) of the nails of 
the right hand and both feet and on Axis IV (stressors), 
current, chronic fungal infection with psychosocial distress 
and isolation.  The examiner reported that the veteran 
continued to struggle with his dermatologic condition and had 
become more belligerent and isolative.  The examiner opined 
that the veteran had PTSD symptoms and may even meet the 
diagnostic criteria and that his emotional state appeared to 
have deteriorated secondary to the chronic dermatologic 
condition.



A VA dermatology examiner in 1996 reported the veteran's 
complaints of social isolation secondary to his nails, 
burning and stinging of the hands and feet and of an 
inability to use the right hand for work secondary to 
fissuring.  The examiner reported onychomycosis and 
onycholysis and scaling of the palm of the right hand and 
both feet and erythema of the soles of both feet.  The 
diagnosis was tinea manus and unguium of the right hand and 
the feet.

On reexamination of the skin in 1997, it was reported that 
the veteran had been advised to discontinue previously 
prescribed medication because of liver toxicity.  The veteran 
complained of pain and burning of the feet and toenails that 
was exacerbated by wearing shoes and of sensitive fingernails 
and toenails.  He reported trouble picking up pins with the 
right hand because of his skin and nails and trouble working 
with fabric.  All fingernails of the right hand showed 
moderate dystrophy and subungual hyperkeratosis with loss of 
the distal third of the nails secondary to filing.  The feet 
showed mild diffuse erythema of the plantar surfaces with 
patches of hyperkeratosis and yellowing and thickening of all 
toenails.  

The examiner reported that the veteran was moderately anxious 
and very focused on the skin and nails.  The diagnosis was 
tinea manum and unguium of the right hand, tinea pedis and 
unguium of the feet and onychomycosis.  The examiner 
recommended treatment with oral therapies but reported that 
the veteran refused any treatment for his condition despite 
advice that safe and effective treatment was currently 
available.  

After review of the record as supplemented by the examination 
reports and VA outpatient treatment records through early 
1998, the RO in November 1998 increased the veteran's 
disability evaluation for a skin disorder of the hands and 
feet with adjustment disorder with anxious and depressed mood 
to 50 percent under Diagnostic Code 7806 criteria from May 
1991. 





Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 


Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

The rating schedule provides a 50 percent rating for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  A 30 percent rating is provided for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent rating is provided for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 0 percent rating is 
provided for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  Diagnostic Code 7806. 

The rating schedule provides that Leishmaniasis, americana 
(mucocutaneous, espundia), Leishmaniasis, old world 
(cutaneous, oriental sore), Lupus erythematosus, discoid, 
Pinta, Tuberculosis luposa (lupus vulgaris), Verruga peruana, 
Dermatophytosis, Tinea barbae, Pemphigus, Psoriasis, 
Dermatitis exfoliativa, New growths, malignant, skin, New 
growths, benign, skin are to be rated for eczema unless 
otherwise provided, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Note: The most repugnant conditions may be submitted for 
Central Office rating with several unretouched photographs. 
Total disability ratings may be assigned without reference to 
the Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms. 



Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Cases in 
which application of the schedule is not understood or the 
propriety of an extraschedular rating is questionable may be 
submitted to Central Office for advisory opinion.  38 C.F.R. 
§ 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board observes that in general, an allegation 
of increased disability is sufficient to establish a well 
grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran's assertions 
concerning the severity of his service-connected skin 
disability (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).  

Since the 1996 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  
Regarding the appellant's claim, after review of the 
development of the claim, it is the opinion of the Board that 
the RO has substantially completed the development asked for 
by the Board in order to comply with the remand and in so 
doing has satisfied the requirements of Stegall.  

In remanding the case the Board sought to more fully develop 
the claim of service connection for an anxiety neurosis on a 
secondary basis and to assess as precisely as possible the 
extent of the service-connected skin disability in view of 
the argument of the parties in the joint motion and accepted 
by the Court.  The RO decision granting service connection 
for an adjustment disorder and rating it as part of the skin 
disability satisfied the remand order as to the service 
connection issue.  Further, the Board observes that he 
veteran was assigned a 50 percent evaluation for the skin 
disorder.  Through correspondence from the RO, the appellant 
and his attorney were advised of November 1998 RO decision 
and of the opportunity to submit additional evidence.  None 
has been submitted with respect to the claim and neither he 
nor his attorney have indicated the existence of any medical 
evidence that has not already been obtained that is probative 
of the issue at hand.

The veteran has been provided several VA examinations in 
connection with the claim (most recently in mid 1997) that 
are probative of the level of impairment from his skin 
disorder.  They include sufficient detail regarding the 
disability to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the veteran's current impairment from the disability.  
Further, there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
1997.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The rating under Diagnostic Code 7806 assesses, essentially, 
the presence of ulceration, exfoliation or crusting, and 
systemic or nervous manifestations, repugnance or 
disfigurement as primary rating criteria for the ratings from 
0 to 50 percent.  The veteran has been provided the rating 
criteria.  

The Board finds the current rating scheme as applied by the 
RO is appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  There has 
been no argument with respect to questioning the RO's recent 
rating that subsumed the adjustment disorder into the rating 
for the skin disorder, or with respect to otherwise asserting 
multiple ratings for the skin disability manifestations.  The 
rating in 1998 would appear to be in accord with the rating 
criteria and 38 C.F.R. § 3.310.  See also 38 C.F.R. § 4.14.

Applying the probative evidence to the rating criteria leads 
the Board to conclude that an increased evaluation is not 
warranted.  The skin disorder, overall, appears to reflect no 
more disability than the corresponding percentage evaluation 
under Code 7806 of 50 percent would contemplate.  The rating 
scheme applied does not require a mechanical application of 
the schedular criteria.  Here, however, applying the rating 
schedule liberally results in a 50 percent evaluation for the 
tinea and onychomycotic involvement of the right hand and the 
feet, and nervous manifestations.  

The Board observes that as a result of the Board remand 
implementing the Court order, the RO considered the 
provisions of 38 C.F.R. § 4.40 as they relate to functional 
loss but since the veteran now receives the maximum 
disability rating available under Diagnostic Code 7806, 
consideration for functional loss due to pain is not 
required.  Johnston v. Brown, 10 Vet. App. 80, 83-84 (1997).

The Board observes that the joint motion of the parties did 
not address the question of extraschedular evaluation that 
the Board in 1994 had considered and denied.  However, in 
view of the maximum schedular evaluation, the rating guidance 
found in 38 C.F.R. § 4.118, and the contentions offered by 
the veteran on several occasions regarding the impact on 
employment from the skin disability, the Board finds it 
appropriate to discuss extraschedular consideration at this 
time.  

It is noted that under 38 C.F.R. § 3.321(a) the rating 
schedule provisions represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Under 
§ 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  The subsection allows 
for the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, to approve an extraschedular evaluation.  

Such evaluation shall be commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities where the governing norm 
of an exceptional or unusual disability picture exists, based 
upon the presence of factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's well 
documented medical history in VA medical treatment records 
showing treatment of skin symptoms.  There is also a self-
reported work history of self-employment to the present time.  

As noted previously, the Board's consideration of the claim 
in 1994 did include a discussion of an extraschedular 
evaluation although it had not been formally considered by 
the RO in the first instance.  Thus the opportunity to 
present additional evidence or argument on that point was 
available as a result of the Board remand in 1996 and the 
development of the claim to that time.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, through the 1994 decision, provided the appellant 
the relevant criteria.



Based upon the record, the Board finds that an extraschedular 
evaluation is not warranted.  The Board would agree that the 
exceptional or unusual disability picture mentioned in the 
regulation would reasonably contemplate factors other than 
marked interference with employment or frequent periods of 
hospitalization.  Johnston, 10 Vet. App. at 86.  However, 
such factors would be apparent from the record and 
necessarily relate to the service-connected disability.  See, 
for example, Smallwood, 10 Vet. App. at 97-98 and Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).  There does not appear 
to be probative evidence that any nonservice-connected 
disorders affect his skin disability in such a manner to 
render impractical the application of the regular schedular 
standards.  See for example Johnston, 10 Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a skin disability.  
The pertinent part of the regulation, though somewhat 
ambiguously worded, appears to contemplate an individual 
rather than a collective disability assessment.  Further, the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14.  This 
admonition could be read to apply to an extraschedular 
service-connected evaluation.  

The Board observes that in the veteran's case there is 
evidence showing regular monitoring of the veteran's skin 
disorder, but nothing probative to support a finding that the 
veteran has such an unusual or exceptional disability picture 
as a result of the service-connected skin disability.  The 
recent examination reports and treatment records mention the 
extent of the disability and formed the basis for an 
increased schedular rating to 50 percent.  He reported self-
employment to the present time and also mentioned receiving 
full time job offers from employers, but indicated a 
reluctance to accept.  





Although the psychiatric aspects of the veteran's disorder 
are now acknowledged, he did not offer to explain how this 
established an exceptional or unusual disability picture as a 
result of his skin disability.  And, the Board does not find 
any extraneous circumstances that could be considered 
exceptional or unusual such as were present in Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) to warrant a different 
result in view of the veteran's work history and treatment 
for his service-connected skin disability as reflected in the 
record.  See also Fleshman v. Brown, 9 Vet. App. 548, 552-53 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board must point out that photographs of the skin 
disorder were obtained on the 1996 dermatology examination 
and available to the examiner in 1997.  It would appear that 
the rating criteria offer another avenue for extraschedular 
consideration in the presence of the "most repugnant 
conditions" since repugnance is a factor among several that 
would support a 50 percent evaluation under the schedular 
criteria.  However, that submission for Central Office rating 
with unretouched photographs "may" be undertaken would 
appear to suggest that such consideration is entirely within 
the discretion of the RO.  The same rationale would apply to 
the RO seeking an advisory opinion regarding the propriety of 
an extraschedular evaluation.  See Malone v. Gober, 10 Vet. 
App. 539, 544-45 (1997). 

The Board notes further that the rating criteria for skin 
disorders provides that total disability ratings may be 
assigned without reference to the Central Office in the most 
severe cases of pemphigus and dermatitis exfoliativa with 
constitutional symptoms.  The veteran, however, is not 
reported to have either disorder.  It is in view of forgoing, 
the Board finds the evidence preponderates against an 
increased rating for the veteran's skin disability.



ORDER

Entitlement to an increased rating for a skin disorder of the 
hands and feet with adjustment disorder with anxious and 
depressed mood is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 14 -


- 1 -


